Citation Nr: 0023736	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an extension of a temporary total 
convalescence rating from March 1, 1997, to July 8, 1997, 
pursuant to 38 C.F.R. § 4.30 (1999).

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, with tendonitis, status post meniscectomy, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, with loss of motion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran originally requested a 
Travel Board hearing when he submitted his substantive 
appeal, with respect to his left knee disability, in October 
1998.  He then submitted a request for a local hearing in 
September 1998.  The veteran was scheduled for a local 
hearing in May 1999 and notified of the date in April 1999.  
A Report of Contact, dated in May 1999, noted that the 
veteran did not want to appear at the local hearing.

In May 2000, the veteran submitted a statement wherein he 
withdrew his request for a Travel Board hearing by noting 
that the "records speaks for itself."  Accordingly, the 
Board finds that the veteran has withdrawn his requests for 
hearings and will adjudicate his claims based on the evidence 
of record.  38 C.F.R. § 20.704(e) (1999).


FINDING OF FACT

The veteran was cleared for return to work on February 11, 
1997, and the medical evidence of record does not demonstrate 
that the veteran's left knee surgery required continued 
convalescence beyond February 28, 1997, or that it resulted 
in severe postoperative residuals such as an incompletely-
healed surgical wound, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of crutches (regular weight bearing prohibited) 
beyond February 28, 1997.


CONCLUSION OF LAW

The criteria for a temporary total disability rating based on 
surgery and convalescence under 38 C.F.R. §  4.30 beyond 
February 28, 1997, are not met.  38 U.S.C.A. 1155, 5107(a) 
(West 1991); 38 C.F.R. 4.30 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was granted service connection for postoperative 
chondromalacia of the left knee in September 1990.  He was 
assigned a noncompensable rating.

In January 1997, the veteran submitted a statement as a claim 
for entitlement to a temporary total disability rating based 
on surgery and convalescence under the provisions of 38 
C.F.R. 4.30 (1999).  

The record reflects that on January 9, 1997, at a VA medical 
center (VAMC), arthroscopic surgery was performed on the 
veteran's left knee.  A Post-Op Same Day Surgery form, dated 
January 9, 1997, revealed that the veteran was discharged in 
an ambulatory status with crutches.  His left leg was not 
casted, and the instructions indicated that he could be 
weight-bearing as tolerated (WBAT).  He was to return to the 
VA outpatient clinic in 5 days.  A clinical entry dated 
January 14, 1997, noted that the veteran was doing well.  
There was minimal effusion of the knee, with a range of 
motion (ROM) of 0 to 75 degrees.  A second clinical entry, 
dated January 28, 1997, reported that the veteran said that 
his knee felt tight.  He was noted to have mild joint line 
tenderness with a ROM from 0 to 100 degrees.  Overall, he was 
noted as improving and was to return to the clinic in two 
weeks, for return to work.  An entry dated February 11, 1997, 
report a ROM from 0 to 120 degrees, and that the incisions 
were healed.  The veteran was cleared to return to work.  

Associated with the claims file is an Application for Annual 
Clothing Allowance submitted by the veteran in February 1997.  
The application was for a metal leg brace for the veteran's 
left knee.

By way of a rating decision dated in February 1997, the 
veteran was granted an increased rating to 10 percent for his 
underlying service-connected left knee disability, effective 
August 21, 1996.  The veteran was also granted a 100 percent 
rating for the period from January 9, 1997, to February 28, 
1997, with a reversion to the 10 percent rating as of March 
1, 1997.

The veteran was afforded a VA orthopedic examination in April 
1997.  The claims file was not available to the examiner for 
review.  Th  veteran complained of daily pain in the knee 
with morning stiffness.  He used nonsteroidal anti-
inflammatory medications and a brace for the left knee.  
Objectively, passive range of motion of the left knee was 0 
degrees to 110 degrees with pain.  Active range of motion of 
the knee was 0 degrees to 100 degrees.  Crepitus and a small 
amount of effusion were appreciated on the left knee.  An x-
ray of the left knee was interpreted as not showing any bony 
abnormality.  Absent the claims folder, the examiner declined 
to make a final diagnosis.

In April 1997, the veteran requested that he again be 
provided a temporary total disability rating for his service-
connected left knee disability.  He said that he had been 
"placed on disability" for physical therapy for the period 
from April 15, 1997, to May 6, 1997.   The veteran submitted 
a statement in May 1997 wherein he requested an extension of 
his "convalescence" as a hardship case.  He sought private 
medical treatment for ongoing left knee pain.  Magnetic 
resonance imaging (MRI)was performed in May 1997.  He was 
again placed on convalescent leave from May 17, 1997, to June 
2, 1997.  

Associated with the claims file are treatment records from 
Wellington Orthopaedic & Sports Medicine (Wellington) for the 
period from May to June 1997.  The records reflect that the 
veteran was seen for complaints of left knee pain.  An entry 
dated May 23, 1997, reflected that the veteran should be off 
work until June 2, 1997.  The entry added that this status 
should be from May 17, 1997.

Also associated with the claims file are VA treatment records 
for the period from April 1997 to June 1997.  The veteran was 
referred for physical therapy in April 1997.  An entry dated 
April 1, 1997, noted that he was status post surgery and now 
complained of significant patellofemoral knee pain with no 
improvement since surgery.  An entry dated April 15, 1997, 
reflects that an Ohio medical excuse form was completed that 
excused the veteran from work for three weeks.  He then had 
physical therapy sessions in April and May 1997.  An entry 
dated in June 1997 reported that the veteran was being 
treated by a private physician and would not be receiving 
further treatment from the VA for his left knee.

In July 1997 the veteran submitted a claim for a new 
temporary total disability rating based on surgery and 
convalescence for surgery performed on July 9, 1997.

In a rating decision, dated in August 1997, the veteran was 
granted a temporary 100 percent rating from July 9, 1997, to 
August 31, 1997.  His underlying left knee disability was 
increased to 20 percent from March 1, 1997, and the 20 
percent rating was again effective from September 1, 1997.

The veteran submitted a statement in September 1997 wherein 
he alleged that he was not permitted to return to work until 
June 2, 1997, following his January 1997 surgery.  He 
submitted additional treatment records dated from Wellington 
in support of his contention.  Several records were 
duplicates, however, an entry dated in August 1997 reflected 
that the veteran was to continue off work until August 25, 
1997, with a date of injury of May 17, 1997.

Associated with the claims file are additional treatment 
records from Wellington for the period from May 1997 to 
August 1998.  The records reflect that the veteran's initial 
evaluation was performed May 2, 1997.  The veteran reported 
that VA had advised a total knee replacement and he wanted a 
second opinion.  Additional treatment records reflect that 
the veteran was initially treated with physical therapy and 
injections of Marcaine and Celestone.  However, surgery was 
determined to be necessary and performed on July 9, 1997.  As 
reported earlier, an entry dated May 23, 1997, indicated the 
veteran to be off work until June 2, 1997, as of May 17, 
1997.  A June 10, 1997, entry noted the veteran should be off 
work until August 25, 1997, as surgery was scheduled for July 
9, 1997.  The records do not reflect any assessment of the 
veteran's status prior to the first visit in May 1997.

II.  Analysis

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. 4.30 (1999).

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence (38 C.F.R. 4.30 (a)(1)); (2) 
surgery with severe post- operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, application of a body case, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. 4.30 (a)(2)); or (3) 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. 4.30(a)(3)).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. 4.30(a)(1), (2), or (3).  
Extensions of one or more months up to six months, beyond the 
initial six months, may be made only under 38 C.F.R. 
4.30(a)(2) or (3) upon the approval of the Adjudication 
Officer.  38 C.F.R. 4.30(b).

Following his January 9, 1997 left knee arthroscopic surgery, 
the veteran was awarded a temporary total rating based on a 
period of convalescence, that extended through February 28, 
1997.  In the weeks immediately prior to the termination of 
the temporary total rating, it was indicated that the veteran 
could return to work.  Thereafter, the Board observes that 
the medical evidence of record shows that the veteran did not 
have "severe" postoperative residuals at the time the total 
rating was terminated.  That is, there was no need to confine 
the veteran to his home, or require the continued use of a 
wheelchair or crutches (regular weightbearing prohibited). 
See 38 C.F.R. § 4.30 (a)(2). Particularly, there is no 
evidence of incompletely healed surgical wounds.  In fact, 
the incisions were noted to have healed satisfactorily.   

The record does not contain any entries to indicate that the 
veteran returned to the clinic at any time in March.  
Subsequent VA treatment records, beginning in April 1997, 
reflect that the veteran continued to complain of left knee 
pain and he was afforded physical therapy to strengthen his 
left knee and leg and reduce his symptoms.  There was no 
indication of his not working at the time he was first seen.  
He was subsequently issued a work excuse on April 15, 1997.  
However, this  was not related to his period of convalescence 
from the January 1997 surgery.  Furthermore, it was not 
indicated that the "work excuse" was based on a need to 
confine the veteran to his home, or require the continued use 
of a wheelchair or crutches (regular weightbearing 
prohibited).  Nor was there evidence of incompletely healed 
surgical wounds.  

Private medical records show that the veteran requested a 
second opinion regarding his left knee pain.  He was 
initially evaluated on May 2, 1997.  The evaluation made no 
reference to any inability to work or requirement for 
convalescence for the time period prior to his initial visit.  
The May 23, 1997, entry, much like the April 15, 1997, VA 
entry provided a release from work due to left knee symptoms.  
This was not associated with convalescence from the January 
1997 surgery.

The regulations clearly delineate the conditions necessary 
for the grant of the temporary total rating.  The veteran met 
those initially based on his January 9, 1997, surgery.  He 
was allowed a period of convalescence through the remainder 
of January and February 1997.  There is no objective evidence 
of record to show that subsequent to February 28, 1997, the 
veteran required continued convalescence as a direct result 
of his surgery, or that there were severe postoperative 
residuals as contemplated by the regulation.  Further, the 
veteran's left knee was not immobilized without surgery.  The 
excuses from work relate more to the underlying severity of 
the veteran's service-connected left knee disability and the 
appropriate rating for that disability.  The veteran can not 
use the temporary benefits afforded under 38 C.F.R. § 4.30 on 
a continuous basis as an alternative to an increased rating 
for the level of disability for his left knee.

The Board finds that there is no medical evidence that the 
veteran's temporary total disability based on his left knee 
surgery continued beyond February 28, 1997.  Accordingly, the 
claim for an extension of the temporary total disability 
rating based on surgery and convalescence beyond February 28, 
1997, must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an extension of the temporary total disability 
rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to an extension of a temporary total 
convalescence rating from March 1, 1997, to July 8, 1997, 
pursuant to 38 C.F.R. § 4.30 is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his left knee disability is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As such, VA has a duty to assist in the development 
of his claims.  38 U.S.C.A. § 5107(a) (West 1991). 

The Board notes that the veteran submitted evidence from his 
employer that he had used in excess of 480 hours of FMLA, 
presumed to be Family Medical Leave Act, in the previous 12 
months.  The evidence did not indicate the reason for the 
veteran having taken the leave.  Further, the employer 
provided a listing of amounts paid to the veteran.  However, 
there was no explanation provided as to the basis for the 
payments.  The Board finds that additional information that 
addresses the type of leave used and purpose, as well as the 
purpose of the payments, would be beneficial in adjudicating 
the veteran's claims, especially in light of 38 C.F.R. 
§ 3.321(b)(1) (1999).  

In June 1999, the RO requested information from the State of 
Ohio regarding a Worker's Compensation claim involving the 
veteran.  The request asked for all available medical 
records, and any decision by an administrative law judge.  
There is no indication in the claims file that a response was 
received.  The Board further finds that information relating 
to a Worker's Compensation claim would also be beneficial in 
adjudicating the veteran's claims. 

Finally, the veteran was assigned a separate 10 percent 
rating for arthritis of the left knee, with limitation of 
motion, under guidance found in VAOPGCPRECs 23-97 and 9-98.  
The Board finds a claim for an increase in this rating to be 
inextricably intertwined with the veteran's current claim for 
an increased rating for his service-connected left knee 
disability.

In light of the above, the veteran's case is REMANDED for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.

2.  The RO should contact the O.W.C.P. 
and obtain copies of the veteran's 
records regarding O.W.C.P. benefits, 
including any O.W.C.P. administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  Any records 
received should be associated with the 
claims files.

3.  The veteran should be contacted and 
requested to provide information 
regarding the leave and payment 
information provided in June 1998.  
Specifically, the veteran should be asked 
to provide any information that would 
show that the leave was related to 
treatment for his left knee disability.

4.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current extent of his 
service-connected left knee disability.  
The claims file and a copy of this remand 
must be made available and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted, 
including X-rays, etc., which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The report 
should be typed.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  This 
should include reference to DeLuca, and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) 
in regard to the increased rating claim.  
If the benefits sought are not granted, 
the veteran, and his representative, 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


